Citation Nr: 0711489	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a nervous disability as a result of 
treatment received from a Department of Veterans Affairs 
medical facility.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for carcinoma of the throat.

[In addition to the above listed issues, the veteran has 
asserted that there was clear and unmistakable error (CUE) in 
a December 23, 2003 Board decision denying a petition to 
reopen a claim for service connection for carcinoma of the 
left tongue due to Agent Orange exposure.  These matters 
involving CUE in a prior Board decision are addressed by the 
Board in the first instance, and are the subject of a 
separate Board Decision issued simultaneously under Docket 
Number 06-38 143.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied 
entitlement to compensation under 38 U.S.C.A. § 1151 and a 
petition to reopen a claim for service connection for 
carcinoma of the throat.

The Board remanded these issues in December 2003.  They 
return for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand the both issues to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Since the Board's December 2003 remand, the Court of Appeals 
for the Federal Circuit has indicated that post-decisional 
notice does not discharge VA's duty to notify.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
was provided notice of the evidence required to establish 
entitlement to compensation under 38 U.S.C.A. § 1151 in the 
September 2002 Statement of the Case.  This notice is 
insufficient to satisfy the rule of Mayfield.  Although he 
was sent an adequate letter in May 2004, that letter was 
returned as undeliverable.  The subsequent letter in 2005 
listed the § 1151 claim as an issue, but contained no 
discussion of the evidence needed to substantiate such a 
claim.  The Board must remand for notice and readjudication 
of the claim.  

Furthermore, the Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In the Board's prior Remand, the Board noted that the veteran 
had submitted a Notice of Disagreement as to the petition to 
reopen the claim for service connection for carcinoma of the 
throat.  No Statement of the Case (SOC) had been issued.  The 
claim was remanded to allow the Appeals Management Center 
(AMC) to provide the veteran with a SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  The Board noted that the issue could 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.  The Board's instruction to the AMC 
required that the AMC instruct the veteran that the issue was 
not in appellate status and that perfection of the issue by 
submission of a Substantive Appeal was required.  The AMC 
issued a Supplemental Statement of the Case and did not 
instruct the veteran regarding the need to perfect his 
appeal.  Accordingly, the Board has no choice but to remand 
this claim again, to afford the veteran a Statement of the 
Case and instruction that he must submit a timely Substantive 
Appeal to perfect the claim to the Board.

It must also be noted that if the veteran does perfect an 
appeal as to the claim for service connection for carcinoma 
of the throat, there has been insufficient VCAA compliance.  
The Court of Appeals for Veterans Claims held in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  While the veteran has been 
informed that he should submit evidence regarding a diagnosis 
of carcinoma of the throat, the reason for the prior denial, 
the Board notes that the veteran has yet to receive the basic 
notice of new and material evidence.  Again, the May 2004 
letter containing this information was returned as 
undeliverable, and the 2005 letter was inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
§ 1151 compensation.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to these claims that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Then, readjudicate the claim for 
§ 1151 compensation.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

3.  Provide the veteran with a statement 
of the case as to the issue of the 
petition to reopen the claim for service 
connection for carcinoma of the throat.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

4.  If, and only if, the veteran perfects 
an appeal as to the claim for service 
connection for carcinoma of the throat, 
provide him all notification action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to this 
claim, in compliance with Kent, supra.  
Then, after allowing him a period of time 
to respond, readjudicate the claim and, if 
it remains denied, provide the veteran and 
his representative should be furnished a 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

